t c memo united_states tax_court juan and esther ramirez petitioners v commissioner of internal revenue respondent docket no filed date juan and esther ramirez pro_se michael w berwind for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies and penalties with respect to petitioners’ federal_income_tax as follows year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue after concessions by the parties the sole issue for decision is whether petitioners are liable for the accuracy- related penalties determined by respondent pursuant to sec_6662 for substantial understatements of their federal tax_liability for the years in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in california at the time they filed their petition for purposes of trial only this case was consolidated with a related worker classification case at docket no the amounts of total_tax liability that petitioners reported on their income_tax returns for the years in issue and the deficiencies determined by respondent which amounts include disallowed credits for those years are as follows year tax on return dollar_figure big_number big_number corrected tax understatement dollar_figure big_number big_number dollar_figure big_number big_number includes credits disallowed by respondent for this year petitioners have conceded the deficiencies in tax as determined by respondent petitioners understated gross_receipts on their schedule c profit or loss from business for all the years in issue petitioners have conceded that they understated gross_receipts by dollar_figure for which amount was nearly half of the actual gross_receipts in that year opinion under sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax attributable to a substantial_understatement of tax sec_6662 the term substantial_understatement is defined as the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 however the accuracy-related_penalty is not imposed with respect to any portion of the understatement as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 116_tc_438 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a tax professional see id the amounts required to be reported by petitioners on their income_tax returns for the years in issue and the understatements determined by respondent for those years are set forth in our findings the amount of the understatement for each of the years in issue is more than percent of the tax required to be shown and greater than dollar_figure which meets the sec_6662 definition of substantial_understatement thus petitioners substantially understated their income for those years and respondent’s burden of production under sec_7491 has been met petitioner juan ramirez petitioner argued at trial that he was not aware that petitioners’ income_tax_liability was substantially understated on their returns for the years in issue because he simply turned over all records to his accountant and paid what she told him to pay the return preparer was not called as a witness at trial even if petitioners did not review their returns for the years in issue and relied blindly on the calculations of petitioner’s accountant such course of action is not reasonable especially in light of the substantial amounts of petitioner’s gross_receipts in those years petitioner’s business experience and the large discrepancy between the tax_liability reported and the tax_liability actually owed petitioners have not met their burden of proving that they acted with reasonable_cause and in good_faith with regard to their substantial understatements of tax to reflect the foregoing decision will be entered for respondent
